Exhibit 10.2

EXECUTION VERSION

MANAGEMENT SERVICES AGREEMENT

This MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is entered into as of
June 5, 2012 by and between Parkway Properties, Inc. (the “Company”) and TPG VI
Management, LLC (the “Manager”).

WHEREAS, on May 3, 2012, the Company entered into that certain Securities
Purchase Agreement, by and between the Company and the “Investors” signatory
thereto (as amended, restated or otherwise modified and as in effect from time
to time, and together with all exhibits, schedules and other attachments
thereto, the “Purchase Agreement” and each of the transactions contemplated
thereby and by each of the documents required to be entered into pursuant to the
terms of such Purchase Agreement, collectively, the “Transaction”), pursuant to
which Purchase Agreement, the Company is issuing on the date hereof certain
shares of Common Stock and Preferred Stock to the Investors (as each such term
is defined in the Purchase Agreement);

WHEREAS, on June 5, 2012, the Company entered into that certain Stockholders
Agreement, by and between the Company and TPG VI Pantera Holdings, L.P. (“TPG”)
(as amended, restated or otherwise modified and as in effect from time to time,
the “Stockholders Agreement”);

WHEREAS, to enable the Company to engage in the Transaction and related
transactions, the Manager provided financial and structural advice and analysis
as well as assistance with due diligence investigations and negotiations (the
“Financial Advisory Services”); and

WHEREAS, the Company wishes to retain the Manager to provide certain management,
advisory and consulting services to the Company, and the Manager is willing to
provide such services on the terms set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Company and the Manager, intending to be legally bound,
hereby agree as follows:

1. Services. The Manager hereby agrees that, during the term of this Agreement
set forth in Section 4 below (the “Term”), it will provide to the Company, to
the extent mutually agreed by the Company and the Manager, by and through itself
and/or the Manager’s successors, assigns, affiliates, officers, employees and/or
representatives and third parties (collectively hereinafter referred to as the
“Manager Designees”), as the Manager in its sole discretion may designate from
time to time, and as reasonably acceptable to the Company, management, advisory
and consulting services in relation to the affairs of the Company. Such
management, advisory and consulting services may include, without limitation:

(a) advice in connection with the negotiation and consummation of agreements,
contracts, documents and instruments necessary to provide the Company with
financing on terms and conditions satisfactory to the Company;



--------------------------------------------------------------------------------

(b) advice in connection with acquisition, disposition and change of control
transactions involving the Company or any of its direct or indirect subsidiaries
or any of its respective successors;

(c) financial, managerial and operational advice in connection with the
Company’s day-to-day operations, including, without limitation, advice with
respect to the development and implementation of strategies for improving the
operating, marketing and financial performance of the Company or its
subsidiaries; and

(d) such other services (which may include financial and strategic planning and
analysis, consulting services, human resources and executive recruitment
services and other services) as the Manager and the Company may from time to
time agree in writing.

The Manager or its Manager Designees will devote such time and efforts to the
performance of the services contemplated hereby as the Manager deems reasonably
necessary or appropriate; provided, however, that no minimum number of hours is
required to be devoted by the Manager or any Manager Designee on a weekly,
monthly, annual or other basis. The Company acknowledges that each of the
Manager’s or Manager Designee’s services are not exclusive to the Company or its
respective subsidiaries and that the Manager and any Manager Designee may render
similar services to other persons and entities. The Manager and the Company
understand that the Company or its subsidiaries may at times engage one or more
investment bankers or financial advisers to provide services in addition to, but
not in lieu of, services provided by the Manager and the Manager Designees under
this Agreement. In providing services to the Company or its subsidiaries, the
Manager and Manager Designees will act as independent contractors, and it is
expressly understood and agreed that this Agreement is not intended to create,
and does not create, any partnership, agency, joint venture or similar
relationship and that no party hereto has the right or ability to contract for
or on behalf of any other party or to effect any transaction for the account of
any other party hereto.

2. Payment of Fees.

(a) On the date hereof, the Company will pay to the Manager (or its Manager
Designee(s)) an aggregate transaction fee (the “Transaction Fee”) equal to
$6,000,000 in consideration of the Manager providing the Financial Advisory
Services. In addition to the Transaction Fee, on the date hereof, the Companies
will pay to the Manager (or its Manager Designee(s)), an amount equal to all
actual third party out-of pocket expenses incurred by or on behalf of the
Manager and its affiliates, including, without limitation, (i) the fees,
expenses and disbursements of lawyers, accountants, consultants, financial
advisors and other advisors that may have been retained by the Manager or its
affiliates and (ii) any fees (including, without limitation, any financing fees)
related to the Transaction incurred by the Manager or its affiliates, up to a
maximum of one million dollars ($1,000,000) (all such fees and expenses, in the
aggregate but subject to the maximum amount set forth above, the “Covered
Costs”).

(b) During the Term, as compensation for the services provided by the Manager
and the Manager Designees under this Agreement, the Company will pay to the
Manager (or its Manager Designee(s)) an aggregate annual retainer fee (the
“Monitoring Fee”) as follows: (i) six hundred thousand dollars ($600,000) for
the period ending on date that is the first

 

2



--------------------------------------------------------------------------------

anniversary of the date hereof (the “Initial Period”); and (ii) one million
dollars ($1,000,000) per annum for each year thereafter so long as TPG has the
right to nominate four (4) directors to the Board of Directors of the Company
pursuant to the Stockholders Agreement; provided, that the Monitoring Fee shall
be reduced to (a) seven hundred fifty thousand dollars ($750,000) (or four
hundred fifty thousand dollars ($450,000) during the Initial Period) from and
after the date on which the number of directors which TPG has the right to
nominate to the Board of Directors of the Company pursuant to the Stockholders
Agreement is reduced to three (3), (b) five hundred thousand dollars ($500,000)
(or three hundred thousand dollars ($300,000) during the Initial Period) from
and after the date on which the number of directors which TPG has the right to
nominate to the Board of Directors of the Company pursuant to the Stockholders
Agreement is reduced to two (2), (c) two hundred fifty thousand dollars
($250,000) (or one hundred fifty thousand dollars ($150,000) during the Initial
Period) from and after the date on which the number of directors which TPG has
the right to nominate to the Board of Directors of the Company pursuant to the
Stockholders Agreement is reduced to one (1), and (e) zero dollars ($0) from and
after the date on which the number of directors which TPG has the right to
nominate to the Board of Directors of the Company pursuant to the Stockholders
Agreement has been reduced to zero (0). The Monitoring Fee shall be payable
(i) one-half in cash, and (ii) one-half by issuance by the Company of (x) a
number of shares of Series E Cumulative Redeemable Preferred Stock, par value
$.001 per share (the “Series E Preferred Stock”), of the Company that, in the
aggregate, have a Liquidation Preference (as defined in the Articles
Supplementary to the Company’s existing Articles of Incorporation setting forth
the terms of the Series E Preferred Stock) equal to one-half of such Monitoring
Fee, or (y) if the Series E Preferred Stock is no longer outstanding, a number
of shares of Common Stock, par value $.001 per share (the “Common Stock”), of
the Company that, in the aggregate, have an Average Trading Price (as defined in
the Articles Supplementary to the Company’s existing Articles of Incorporation
setting forth the terms of the Series E Preferred Stock, and determined as of
the date immediately preceding such issuance date) equal to one-half of such
Monitoring Fee; provided, however, that the Company shall pay such portion of
the Monitoring Fee in cash instead of issuing such additional shares of Series E
Preferred Stock or Common Stock if either (a), immediately after giving effect
to such proposed issuance and assuming (immediately following such proposed
issuance) the conversion of all such shares of Series E Preferred Stock then
held by TPG and its affiliates, TPG and its affiliates would hold in excess of
forty nine percent (49.0%) of the Common Stock issued and outstanding or (b) as
a result of such issuance, any “Person” (as such term is defined in the Articles
of Incorporation of the Company dated as of May 6, 1996, as amended and
supplemented through the date hereof (the “Charter”)), other than a member of
the “Stockholder Group” (as such term is defined in that certain Waiver Request,
delivered to the Company as of the date hereof pursuant to Section 7.7 of the
Purchase Agreement), would “Beneficially Own” or “Constructively Own” Equity
Stock in excess of the “Ownership Limit” (as each such term is defined in the
Charter)), and, for the sake of clarity, any issuance in violation of clause
(b) of this proviso shall be void ab initio. The Monitoring Fee will be paid
(and for all avoidance of doubt, the requisite number of shares of Series E
Preferred Stock or Common Stock shall be issued) in four (4) equal quarterly
payments in advance, on the date during such quarter on which the Corporation is
to pay its quarterly Common Stock dividend, and if no such dividend is paid
during such period, the last day of such quarter (or if any such date is not a
day where banks in New York, New York are able to be open for business, on the
next day where such banks are able to be open for business). The Monitoring Fee
payable to the Manager (or its Manager Designee(s)), shall be made in lieu of
any director fees payable to the designated nominees to the Company’s Board of
Directors pursuant to the Stockholders Agreement.

 

3



--------------------------------------------------------------------------------

(c) Each payment made pursuant to this Section 2 will be paid by wire transfer
of immediately available funds to the account(s) specified by the Manager from
time to time.

3. Deferral. Any fee (or portion thereof) that would have been payable to the
Manager (or its Manager Designees) pursuant to Section 2 above absent such
payment constituting, resulting in or giving rise to a breach or violation of
the terms or provisions of, or resulting in a default under, any guarantee,
financing or security agreement or indenture entered into by the Company or any
of its subsidiaries and in effect on such date in respect of indebtedness for
borrowed money or debt security (the “Financing Documents”) applicable to the
Company (the “Deferred Fees”) will accrue upon the immediately succeeding period
in which such amounts could, consistent with the Financing Documents, be paid,
and will be paid in such succeeding period (in addition to such other amounts
that would otherwise be payable at such time) in the manner set forth in
Section 2, it being understood that the parties shall use their reasonable best
efforts to cause any deferrals hereunder to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, to the extent
applicable.

4. Term. This Agreement will continue in full force and effect until TPG no
longer has the right to designate nominees to the Company’s Board of Directors
pursuant to the Stockholders Agreement, at which time this Agreement shall
automatically terminate. For the avoidance of doubt, termination of this
Agreement will not relieve a party hereto from liability for any breach of this
Agreement on or prior to such termination. In the event of a termination of this
Agreement, the Company will pay the Manager (or its Manager Designees) all
unpaid Transaction Fees (pursuant to Section 2(a) above), Covered Costs
(pursuant to Section 2(a) above), Monitoring Fees (pursuant to Section 2(b)
above), Deferred Fees (pursuant to Section 3 above) and Reimbursable Expenses
(pursuant to Section 5(a) below) due with respect to periods prior to the date
of termination. All of Section 4 through Section 14 will survive termination of
this Agreement with respect to matters arising before or after such termination
(whether in respect of or relating to services rendered during or after the
Term). Each payment made pursuant to this Section 4 will be paid by wire
transfer of immediately available funds to such account(s) as the Manager may
specify to the Company in writing prior to such payment.

5. Expenses; Indemnification.

(a) Expenses. The Company will pay to the Manager (or its Manager Designee(s))
on demand all Reimbursable Expenses (as defined below) that may be incurred
following the date of this Agreement. As used herein, “Reimbursable Expenses”
means (i) all third party out-of-pocket expenses (including, without limitation,
travel-related expenses but excluding professional fees) incurred by (i) TPG
Nominated Directors (as defined in the Stockholders Agreement) in connection
with their service on the Board of Directors of the Company, and (ii) by the
Manager, its affiliates or the Manager Designees with respect to the services
provided pursuant to Section 1 hereof, but with respect to this clause (ii),
only to the extent such expenses have been specifically approved by the Company.
Notwithstanding

 

4



--------------------------------------------------------------------------------

anything herein to the contrary, the foregoing shall not restrict or otherwise
limit the right of the Manager, any Manager Designee or any other Indemnittee to
receive any payment with respect to an Indemnified Liabilities pursuant to
Section 5(b) below.

(b) Indemnity and Liability. The Company will indemnify, exonerate and hold the
Manager, the Manager Designees and each of their respective partners,
shareholders, members, affiliates, associated investment funds, directors,
officers, fiduciaries, managers, controlling persons, employees and agents and
each of the partners, shareholders, members, affiliates, associated investment
funds, directors, officers, fiduciaries, managers, controlling persons,
employees and agents of each of the foregoing (collectively, the “Indemnitees”),
each of whom is an intended third-party beneficiary of this Agreement, free and
harmless from and against any and all actions, causes of action, suits, claims,
liabilities, losses, damages and costs and out-of-pocket expenses in connection
therewith (including, without limitation, attorneys’ fees and expenses) incurred
by the Indemnitees or any of them before or after the date of this Agreement
(collectively, the “Indemnified Liabilities”) arising out of any action, cause
of action, suit, arbitration, investigation or claim (whether between the
relevant Indemnitee and the Company or involving a third party claim against the
relevant Indemnitee), or in any way arising out of or directly or indirectly
relating to (i) this Agreement, the Transaction, any of the Transaction
Documents or any related documents or instruments, any transaction to which the
Company is a party or any other circumstances with respect to the Company or
(ii) operations of, or services provided by the Manager or the Manager Designees
to, the Company or any of its affiliates from time to time; provided that the
foregoing indemnification rights will not be available to the extent that any
such Indemnified Liabilities arose on account of such Indemnitee’s gross
negligence or willful misconduct; and provided, further, that if and to the
extent that the foregoing undertaking may be unavailable or unenforceable for
any reason, the Company hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. For purposes of this Section 5(b), none of the
circumstances described in the limitations contained in the two provisos in the
immediately preceding sentence will be deemed to apply absent a final
non-appealable judgment of a court of competent jurisdiction to such effect, in
which case to the extent any such limitation is so determined to apply to any
Indemnitee as to any previously advanced indemnity payments made by the Company,
then such payments will be promptly repaid by such Indemnitee to the Company
without interest. The rights of any Indemnitee to indemnification hereunder will
be in addition to any other rights any such person or entity may have under any
other agreement or instrument referenced above or any other agreement or
instrument to which such Indemnitee is or becomes a party or is or otherwise
becomes a beneficiary or under law or regulation; provided that (i) the Company
hereby agrees that it is the indemnitor of first resort under this Agreement and
under any other applicable indemnification agreement (i.e., their obligations to
Indemnitees under this Agreement or any other agreement or undertaking to
provide advancement and/or indemnification to such Indemnitees are primary and
any obligation of the Manager (or any affiliate thereof other than the Company)
to provide advancement or indemnification for the Indemnified Liabilities
incurred by Indemnitees are secondary) and (ii) if the Manager (or any affiliate
thereof) pays or causes to be paid, for any reason, any amounts otherwise
indemnifiable hereunder or under any other indemnification agreement (whether
pursuant to contract, by-laws or charter) with any Indemnitee, then (x) the
Manager (or such affiliate, as the case may be) will be fully subrogated to all
rights of such Indemnitee with respect to such payment and (y) the Company will
fully indemnify, reimburse

 

5



--------------------------------------------------------------------------------

and hold harmless the Manager (or such other affiliate) for all such payments
actually made by the Manager (or such other affiliate) and irrevocably waive,
relinquish and release the Manager for contribution, subrogation or any other
recovery of any kind in respect of any advancement of expenses or
indemnification hereunder.

6. Disclaimer and Limitation of Liability; Opportunities.

(a) Disclaimer; Standard of Care. Neither the Manager nor any of its Manager
Designees makes any representations or warranties, express or implied, in
respect of the services to be provided by the Manager or the Manager Designees
hereunder. In no event will the Manager, its Manager Designees or related
Indemnitees be liable to the Company or any of its affiliates for any act,
alleged act, omission or alleged omission that does not constitute gross
negligence or willful misconduct of the Manager or its Manager Designees as
determined by a final, non-appealable determination of a court of competent
jurisdiction.

(b) Freedom to Pursue Opportunities. In recognition that the Manager, the
Manager Designees (including, without limitation, each of the TPG Nominated
Directors (as such term is defined in the Stockholders Agreement)) and the
Indemnitees currently have, and will in the future have or will consider
acquiring, investments in numerous companies with respect to which the Manager,
the Manager Designees or the Indemnitees may serve as an advisor, a director or
in some other capacity, and in recognition that the Manager, each Manager
Designee and the Indemnitees have myriad duties to various investors and
partners, and in anticipation that the Company, on the one hand, and the Manager
and each Manager Designee (or one or more of the Indemnitees), on the other
hand, may engage in the same or similar activities or lines of business and have
an interest in the same areas of corporate opportunities, and in recognition of
the benefits to be derived by the Company hereunder and in recognition of the
difficulties which may confront any advisor who desires and endeavors fully to
satisfy such advisor’s duties in determining the full scope of such duties in
any particular situation, the provisions of this Section 6(b) are set forth to
regulate, define and guide the conduct of certain affairs of the Company as they
may involve the Manager, the Manager Designees or the Indemnitees. Except as the
Manager or a Manager Designee may otherwise agree in writing after the date
hereof:

(i) The Manager or such Manager Designee and their respective Indemnitees will
have the right: (A) to directly or indirectly engage in any business (including,
without limitation, any business activities or lines of business that are the
same as or similar to those pursued by, or competitive with, the Company and its
subsidiaries), (B) to directly or indirectly do business with any client or
customer of the Company and its subsidiaries, (C) to take any other action that
the Manager or such Manager Designee believes in good faith is necessary to or
appropriate to fulfill its obligations as described in the first sentence of
this Section 6(b) to third parties and (D) not to communicate or present
potential transactions, matters or business opportunities to the Company or any
of its subsidiaries, and to pursue, directly or indirectly, any such opportunity
for itself, and to direct any such opportunity to another person or entity.

 

6



--------------------------------------------------------------------------------

(ii) The Manager, such Manager Designee and their respective Indemnitees will
have no duty (contractual or otherwise) to communicate or present any corporate
opportunities to the Company or any of their affiliates or to refrain from any
actions specified in Section 6(b)(i), and the Company, on its own behalf and on
behalf of its affiliates, hereby renounces and waives any right to require the
Manager, such Manager Designee or any of their respective Indemnitees to act in
a manner inconsistent with the provisions of this Section 6(b).

(iii) Except as provided in Section 6(a), none of the Manager, the Manager
Designees nor any of their respective Indemnitees will be liable to the Company
or any of their affiliates for breach of any duty (contractual or otherwise) by
reason of any activities or omissions of the types referred to in this
Section 6(b) or of any such person’s or entity’s participation therein.

(c) Limitation of Liability. In no event will the Manager, its Manager Designees
or any of its related Indemnitees be liable to the Company or any of its
affiliates for any indirect, special, incidental or consequential damages,
including, without limitation, lost profits or savings, whether or not such
damages are foreseeable, or for any third party claims (whether based in
contract, tort or otherwise), relating to, in connection with or directly or
indirectly arising out of this Agreement, before or after termination of this
Agreement, including, without limitation, the services to be provided by the
Manager or the Manager Designees hereunder, or for any act or omission that does
not constitute gross negligence or willful misconduct of the Manager or its
Manager Designees or in excess of the fees received by the Manager or Manager
Designee hereunder.

(d) Excluded TPG Services. Notwithstanding anything else in this Agreement to
the contrary, the services provided by the Manager or its Manager Designees
hereunder do not include any service provided by the TPG Operations Group (the
“Ops Group”) or the TPG Leveraged Procurement Group (the “Leveraged Procurement
Group”). In the event that the Company engages the Ops Group or the Leveraged
Procurement Group to provide services to the Company or any of its subsidiaries
or affiliates, the fees paid by the Company in exchange for such services will
be agreed to at the time of such engagement and will be in addition to the fees
owed to the Manager hereunder.

7. Assignment, etc. Except as provided below, and without limiting the Manager’s
rights to have payments owed to it under this Agreement to be paid to its
Manager Designees or other affiliates, none of the parties hereto will have the
right to assign this Agreement without the prior written consent of each of the
other parties. Notwithstanding the foregoing, (a) the Manager may assign all or
part of its rights and obligations hereunder to any of its respective affiliates
that provides services similar to those called for by this Agreement and (b) the
provisions hereof for the benefit of Indemnitees will inure to the benefit of
such Indemnitees and their successors and assigns as third-party beneficiaries
hereof.

8. Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement will be effective unless in writing and executed by
the Company and the Manager; provided, that the Manager may waive any portion of
any fee to which it is entitled

 

7



--------------------------------------------------------------------------------

pursuant to this Agreement. No waiver on any one occasion will extend to or
effect or be construed as a waiver of any right or remedy on any future
occasion. No course of dealing of any person or entity nor any delay or omission
in exercising any right or remedy will constitute an amendment of this Agreement
or a waiver of any right or remedy of any party hereto.

9. Governing Law; Jurisdiction. THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR
RELATED TO THIS AGREEMENT WILL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF. ANY ACTION OR PROCEEDING AGAINST ANY OF THE
PARTIES HERETO RELATING IN ANY WAY TO THIS AGREEMENT MUST BE BROUGHT AND
ENFORCED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR (TO THE EXTENT
SUBJECT MATTER JURISDICTION EXISTS THEREFOR) THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN MANHATTAN, AND THE PARTIES
IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING.

10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

11. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.

12. Notice. All notices, demands, and communications required or permitted under
this Agreement will be in writing and will be effective if served upon another
party and such other party’s copied persons as specified below to the address
set forth for it below (or to such other address as such party will have
specified by notice to each other party delivered in accordance with this
Section 12) if (i) delivered personally, (ii) sent and received by facsimile or
(iii) sent by certified or registered mail or by Federal Express, UPS or any
other comparably reputable overnight courier service, postage prepaid, to the
appropriate address as follows:

If to the Company, to:

Parkway Properties, Inc.

Bank of America Center, Suite 2400

Orlando, Florida 32801

Attention: James R. Heistand

Facsimile: (407) 650-0597

 

8



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

Hogan Lovells US LLP

555 13th Street NW

Washington, DC 20004

Attention: David W. Bonser

Fax: (202) 637-5910

If to the Manager, to:

TPG Capital, L.P.

301 Commerce Street

Suite 3300

Fort Worth, TX 76102

Attention: General Counsel

Facsimile: (817) 871-4010

with a copy (which will not constitute notice) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: Alfred O. Rose

Fax: (617) 325-0096

and

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Carl Marcellino

Facsimile: (646) 728-1523

Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile during normal business hours, (b) on the business day after being
received if sent by facsimile other than during normal business hours, (c) one
business day after being sent by Federal Express, DHL or UPS or other comparably
reputable delivery service and (d) five business days after being sent by
registered or certified mail. Each of the parties hereto will be entitled to
specify a different address by giving notice as aforesaid to each of the other
parties hereto.

13. Severability. If in any proceedings a court will refuse to enforce any
provision of this Agreement, then such unenforceable provision will be deemed
eliminated from this Agreement for the purpose of such proceedings to the extent
necessary to permit the remaining provisions to be enforced. To the full extent
that provisions of any applicable law may be waived, they are hereby waived to
the end that this Agreement be deemed to be a valid and binding agreement
enforceable in accordance with its terms, and in the event that any provision
hereof will be found to be invalid or unenforceable, such provision will be
construed by limiting it so as to be valid and enforceable to the maximum extent
consistent with and possible under applicable law.

 

9



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed will be deemed to be an original and all of which together will
constitute one and the same agreement.

[remainder of page intentionally left blank – signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first above written.

 

PARKWAY PROPERTIES, INC. By:  

/s/ James R. Heistand

  Name:   James R. Heistand   Title:   President and Chief Executive Officer TPG
VI MANAGEMENT, LLC By:  

/s/ Ronald Cami

  Name:   Ronald Cami   Title:   Vice President

MANAGEMENT SERVICES

AGREEMENT